Citation Nr: 1540922	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for alcohol abuse to include as secondary to posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  He was notified of his scheduled May 2013 hearing by letter in April 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In September 2013 and December 2014 and, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to adjudication of this claim.

In June 2011, the Veteran was afforded a VA psychological examination in connection with his claim.  In July 2011, the examiner opined that the Veteran's alcohol abuse was not proximately due to or the result of the Veteran's PTSD, since the Veteran began drinking alcohol while in service.  In April 2014, the Veteran underwent another VA examination in accordance with the Board's September 2013 remand instructions.  That examiner noted that the Veteran continued to      use alcohol despite significant improvements in his PTSD-related symptoms.  Therefore, the examiner concluded that the Veteran's alcohol abuse is not secondary to PTSD, but did not provide an aggravation opinion, as requested.  Accordingly, in December 2014, the Board remanded the case for the previous examiner to provide an aggravation opinion, to consider statements from the Veteran's internal medicine doctor indicating that the Veteran drinks alcohol as a coping mechanism for PTSD.  However, the examiner did not discuss the statement from the private physician as requested in the prior remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that an additional opinion is needed prior to adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the psychiatrist who provided the April 2015 opinion, if available.  If     that psychiatrist is not available, the file should         be forwarded to another psychiatrist to obtain the requested addendum.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the psychiatrist should specifically address the Veteran's internal medicine doctor indicating the Veteran drinks alcohol as a coping mechanism for his PTSD.  The psychiatrist should indicate whether he agrees with that statement and whether that changes his opinion regarding whether the Veteran's PTSD caused or aggravates    the Veteran's alcohol abuse.  The examiner should provide a rationale for the conclusions reached.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit  sought on appeal remains denied, the Veteran and    his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




